DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
Status of Claims
Applicant’s amendment of claims 1, 2, 4, 5, and 7-9 in the reply filed on 05/27/2021 is acknowledged.
Applicant’s addition of new claims 16-19 in the reply filed on 05/27/2021 is acknowledged.
Claims 1-19 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Ito et al., US 2016/0372606 discloses all limitations of claim 1 except for that “a second metal oxide layer over and in contact with a surface of a first layer … wherein the second metal oxide layer is configured to function as one electrode of a capacitor.”  Therefore, 
In re Claim 7,  Ito taken with Yamazaki, US 2012/0161132 discloses all limitations of claim 7 except for that  “a second layer over and in contact with a second region of the first metal oxide layer and the second metal oxide layer… wherein the second metal oxide layer does not overlap with the first metal oxide layer, and wherein the second metal oxide layer is configured to function as one electrode of a capacitor.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 16, prior-art fails to disclose a method for manufacturing a semiconductor device, comprising steps of “performing heat treatment to lower a resistance of the second region of the first metal oxide layer and a resistance of the second metal oxide layer; … removing the first layer after the step of performing the heat treatment and before the step of forming the second insulating layer.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 17, prior-art fails to disclose a method for manufacturing a semiconductor device, comprising steps of “wherein the second conductive layer overlaps the second metal oxide layer.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.